10 A.3d 900 (2010)
John K. WHALEN, Respondent
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF TRANSPORTATION, BUREAU OF DRIVER LICENSING, Petitioner.
No. 229 WAL 2010.
Supreme Court of Pennsylvania.
December 22, 2010.

ORDER
PER CURIAM.
AND NOW, this 22nd day of December 2010, the Petition for Allowance of Appeal is GRANTED. The issue, as stated by petitioner, is:
Does [Licensee's] acceptance of ARD for his second DUI charge establish a DUI violation and thereby trigger the statutory ignition-interlock requirement where: the general assembly and the courts have consistently treated the acceptance of ARD for a DUI charge as an adjudication mandating the imposition of suspensions or revocations, even where the language of the statute required conviction; and the statute at issue here only requires a violation and suspension in order to require installation of an *901 ignition interlock as a condition of license restoration?